Name: EFTA SURVEILLANCE AUTHORITY DECISION No 62/95/COL of 9 June 1995 Extending the period of validity of the rules for aid to the synthetic fibres industry and amending the fifth time the Procedural and Substantive Rules in the Field of State Aid
 Type: Decision
 Subject Matter: nan
 Date Published: 1995-07-27

 Avis juridique important|E1995C0062EFTA SURVEILLANCE AUTHORITY DECISION No 62/95/COL of 9 June 1995 Extending the period of validity of the rules for aid to the synthetic fibres industry and amending the fifth time the Procedural and Substantive Rules in the Field of State Aid Official Journal L 175 , 27/07/1995 P. 0059 - 0059EFTA SURVEILLANCE AUTHORITY DECISION No 62/95/COL of 9 June 1995 Extending the period of validity of the rules for aid to the synthetic fibres industry and amending the fifth time the Procedural and Substantive Rules in the Field of State Aid THE EFTA SURVEILLANCE AUTHORITY,has decided to extend the period of validity of the rules for aid to the synthetic fibres industry until 31 March 1996. Consequently, the Procedural and Substantive Rules in the Field of State Aid (1), adopted on 19 January 1994 (2) as last amended on 19 October 1994 (3), are amended as follows:Paragraph 22.4 (1) of the State Aid Guidelines shall be replaced by the following:'The above rules will apply until 31 March 1996, unless otherwise decided by the EFTA Surveillance Authority.`Done at Brussels, 9 June 1995.For the EFTA Surveillance AuthorityBjÃ ¶rn FRIÃ FINNSSONActing President(1) Hereinafter referred to as the 'State Aid Guidelines`.(2) OJ No L 231, 3. 9. 1994, p. 1.(3) OJ No L 383, 31. 12. 1994.